952 F.2d 406
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re KEMP PACIFIC FISHERIES, INC., Debtor.FLYCO, INC.;  U.S. Dominator, Inc.;  Thor Olsen;  AmericanEagle and Owners, Plaintiffs-Appellants,v.KEMP PACIFIC FISHERIES, INC.;  Phillip Morris CreditCorporation;  Western Pioneer, Inc., aba DeltaWestern, Defendants-Appellees.
No. 90-35813.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 11, 1991.Decided Dec. 17, 1991.

Before WALLACE, Chief Judge, and HUG and RYMER, Circuit Judges.

ORDER

1
We affirm for the reasons stated in the order dated September 18, 1990 by Thomas Zilly, District Judge.   We also deny the motion for certification.


2
AFFIRMED.